DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 9, 10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao, et al. (US Pre Grant Publication No. 2018/0123765 A1) in view of R1-1702242 (“242”) (Author Unknown, Uplink grant free transmission for URLLC services, pages 1-7, 17 February 2017).

	Regarding claim 1, Cao discloses a wireless communication system, comprising: 
	
a. at least a first base station (fig. 1, element 100), a plurality of mobile stations (Fig. 1, element 102), each mobile station being configured to establish a latency-critical service with the first base station, and (Cao discloses a ultra-reliable low latency communication system that is for latency critical communications for communication between a base station and mobile stations/user endpoints [“UE”] [paragraphs 0033-0034].)

b. a contention-based multiple access uplink channel without prior reservation of resources, the uplink channel comprising a plurality of resources. (Cao further discloses that the transmissions are in a contention based grant free uplink transmission without reservations on a multi-resource grant free uplink allocation [paragraph 0034-0035].)

c. wherein the communication system is configured such that each mobile station is associated with a sequence, each sequence defining a portion of the plurality of resources of the uplink channel. (Cao further discloses grant-free initial transmission and repetition on the uplink channel based on a sequence associated with the initial transmission in the sequence [i.e. a UE/mobile station becomes associated with a sequence based on the initial transmission] [paragraphs 0194-0196].)

d. each mobile station is further configured to transmit, to the first base station, a plurality of copies of a data packet according to the associated sequence, and (Cao discloses that each UE/mobile station sends a transmission to the gNB/base station based on the assigned sequence [paragraphs 0194-0196].)

e. the first base station is configured to decode, for each mobile station, at least one resource according to the associated sequence. (Cao discloses the base station decodes the UE uplink transmission in accordance with the sequence by combining repetitions until reception is successful [fig. 2, element 206; paragraphs 0040, 0064 and 0198-0199]. Cao discloses that the UE and the eNB have a respective first and second memory [paragraph 0040 and 0042].)

	Cao fails to disclose a specific sequence. In the same field of endeavor, 242 discloses a specific sequence. (242 discloses the UE may be allocated by the gNB/base station a predetermined unique set of resources from a resource pool with partial or no overlap that are determined by the gNB/base station [page 2, section 2.2 and 2.3 – “quasi-orthogonal transmission pattern, QTP” and “Orthogonal Transmission Pattern” note the patterns are UE specific, as it contemplates fill orthogonality for type 1 transmissions which requires only 1 UE on each pattern and the partial orthogonality still has one pattern for each UE with overlap between the UEs; pages 5, section 2.4 – gNB determines and configures the patterns to the UE/mobile station, which are unique/UE-specific; see also pages 3-5, sections 2.3.1 and 2.3.2].)
	Therefore, since 242 discloses specific sequences, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the specific sequences of 242 with the system of Cao by having the base station determine multiple predetermined orthogonal or quasi-orthogonal UE/mobile station repetition specific sequences and send the specific sequences to respective the UEs/mobile stations, with the base station and UE storing the sequence in the respective second and first memory. The motive to combine is to improve throughput and reduce error rates by using orthogonal or quasi orthogonal sequences.
	Regarding claim 2, Cao as modified by 242 discloses each mobile station comprises a first memory storing the associated sequence, the associated sequence being predetermined, and the first base station comprises a second memory storing the associated sequence for each mobile station (see the independent claim, supra.)
	Regarding claim 3, Cao as modified by 242 discloses the first base station is further configured to, determine the associated sequence for each mobile station, and transmit the associated sequence to each mobile station, each mobile station is further configured to receive, originating from the first base station, the associated sequence (see the independent claim, supra.)
	Regarding claim 5, Cao as previously modified by 242 fails to disclose the first base station is further configured to determine the associated sequence of each mobile station according to a sequence determination method satisfying at least one condition in which there is only one resource in common between two sequences. In the same field of endeavor, another element of Cao discloses the first base station is further configured to determine the associated sequence of each mobile station according to a sequence determination method satisfying at least one condition in which there is only one resource in common between two sequences. (page 2, section 2.3 - Type-2: Quasi-orthogonal Transmission Pattern (QTP) – each pattern may have overlap with other patterns. The overlapping order N (i.e. overlap with at most N resources of other patterns) may be limited to a small value e.g. 1 or 2.])
	Therefore, since 242 discloses single overlap resource transmission sequences, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the single overlap of 242 with the system of Cao by having the base station/gNB determine and assign a single overlap associated sequence to each mobile station. The motive to combine is to minimize overlap and interference when not enough completely orthogonal sequences are available to have a non-orthogonal sequence for each UE/mobile station. 
Regarding claim 7, Cao discloses the first base station is further configured to be synchronized with the plurality of mobile stations. (Cao discloses that the UE and the base station are synchronized [paragraph 0122 – HARQ transmissions for UL include timing advance used for uplink synchronization].)
	Cao as previously modified by 242 fails to discloses the plurality of mobile stations is further configured to define a predetermined cyclic transmission time. In the same field of endeavor, 242 further discloses the plurality of mobile stations is further configured to define a predetermined cyclic transmission time. (242 discloses that the UE may be assigned a cyclic time domain transmission pattern with a specific cycle time/period [page 2, section 2.3.2 – “Similar to the frequency patterns, the time patterns may be orthogonal and quasi-orthogonal. Considering the SPS-like configuration, the regular patterns may be characterized by a period and offset.”].)
	Therefore, since the system of 242 further disclose cyclic pattern transmission times, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the cyclic transmission times of 242 with the system of Cao as previously modified by 242 by further configuring the provided pattern/sequence using one or more cyclic SPS like patterns with a defined period/cycle. The motive to combine is to allow simplified pattern/sequence signaling using one or more offsets and periods/cycles. 
	Regarding claim 9, Cao discloses wherein resources of the uplink channel are reserved and wherein the first base station is further configured to receive, originating from the plurality of mobile stations, over the reserved resources of the uplink channel, at least one transmission code, and determine, from the transmission code received, the mobile station for which the subsequent transmission is intended, each mobile station is further configured to transmit the received transmission code to the first base station, over the reserved resources of the uplink channel, before transmission of the plurality of copies of the data packet. (Cao discloses that the first portion of an uplink channel transmission is reserved for transmission of the UE transmission code/multiple access [“MA”] signature [fig. 3, element 132] or which identifies the UE that performs the subsequent transmission [paragraphs 0049, 0051-0052; see also 0064, 0194-0196 – disclosing repetition].)
	Regarding claim 10, Cao discloses the first base station is further configured to decode, for each mobile station, a combination of all or part of the resources of the associated sequence (Cao discloses the base station decodes the original transmission and one or more repetitions until in the sequence until reception is successful or a maximum number of repetitions is received [fig. 2, element 206; paragraphs 0040 and 0198-0199).

Regarding claim 12, Cao discloses 

a. a base station (fig. 1, element 100) for establishing a latency-critical service with a plurality of mobile stations (Fig. 1, element 102) (Cao discloses a ultra-reliable low latency communication system that is for latency critical communications for communication between a base station and mobile stations/user endpoints [“UE”] [paragraphs 0033-0034].)

b. each mobile station being configured to communicate with the base station via a contention-based multiple access uplink channel without prior reservation of resources, the uplink channel comprising a plurality of resources (Cao further discloses that the transmissions are in a contention based grant free uplink transmission without reservations on a multi-resource grant free uplink allocation [paragraph 0034-0035].)

c. wherein the base station comprises a processor and a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the base station to (paragraphs 0040-0041 – processor with memory implements the base station) 

d. decode, for each mobile station, at least one resource according to an associated sequence, the associated sequence defining a portion of the plurality of resources of the uplink channel, and the resources on which each mobile station is further configured to transmit a plurality of copies of a data packet to the base station (Cao discloses, by one or more mobile stations, grant-free initial transmission and repetition on the uplink channel based on a sequence associated with the initial transmission in the sequence, received at the base station [i.e. a UE/mobile station becomes associated with a sequence based on the initial transmission] [paragraphs 0194-0196]. Cao discloses the base station decodes the UE uplink transmissions in accordance with the sequences by combining repetitions until reception is successful [fig. 2, element 206; paragraphs 0040, 0064 and 0198-0199].)

	Cao fails to disclose a specific sequence. In the same field of endeavor, 242 discloses a specific sequence. (242 discloses the UE may be allocated by the gNB/base station a predetermined unique set of resources from a resource pool with partial or no overlap that are determined by the gNB/base station [page 2, section 2.2 and 2.3 – “quasi-orthogonal transmission pattern, QTP” and “Orthogonal Transmission Pattern” note the patterns are UE specific, as it contemplates fill orthogonality for type 1 transmissions which requires only 1 UE on each pattern and the partial orthogonality still has one pattern for each UE with overlap between the UEs; pages 5, section 2.4 – gNB determines and configures the patterns to the UE/mobile station, which are unique/UE-specific; see also pages 3-5, sections 2.3.1 and 2.3.2].)
	Therefore, since 242 discloses specific sequences, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the specific sequences of 242 with the system of Cao by having the base station determine a predetermined orthogonal or quasi-orthogonal UE/mobile station repetition specific sequence and send the sequence to the UEs/mobile stations. The motive to combine is to improve throughput and reduce error rates by using orthogonal or quasi orthogonal sequences.
	Regarding claim 13, Cao as modified by 242 discloses the base station is further configured to determine the associated sequence for each mobile station, the base station further comprising a transmission unit for transmitting the associated sequence to each mobile station (see the independent claim, supra.)
	Regarding claim 14, Cao as previously modified by 242 fails to the base station is further configured to determine the associated sequence for each mobile station according to a sequence determination method satisfying at least one condition in which there is only one resource in common between two sequences. In the same field of endeavor, another element of Cao discloses the base station is further configured to determine the associated sequence for each mobile station according to a sequence determination method satisfying at least one condition in which there is only one resource in common between two sequences. (page 2, section 2.3 - Type-2: Quasi-orthogonal Transmission Pattern (QTP) – each pattern may have overlap with other patterns. The overlapping order N (i.e. overlap with at most N resources of other patterns) may be limited to a small value e.g. 1 or 2.])
	Therefore, since 242 discloses single overlap resource transmission sequences, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the single overlap of 242 with the system of Cao by having the base station/gNB determine and assign a single overlap associated sequence to each mobile station. The motive to combine is to minimize overlap and interference when not enough completely orthogonal sequences are available to have a non-orthogonal sequence for each UE/mobile station. 
	Regarding claim 15, Cao discloses 

a. a mobile station (Fig. 1, element 102) for establishing a latency-critical service with a base station (fig. 1, element 100) via a contention-based multiple access uplink channel without prior reservation of resources, the uplink channel comprising a plurality of resources, (Cao discloses a ultra-reliable low latency communication system that is for latency critical communications for communication between a base station and mobile stations/user endpoints [“UE”] [paragraphs 0033-0034]. Cao further discloses that the transmissions are in a contention based grant free uplink transmission without reservations on a multi-resource grant free uplink allocation [paragraph 0034-0035].)

b. wherein the mobile station comprises a processor and a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the base station to (paragraph 0042-0043 – the UE has a processor and memory to carry out its functions)

c. transmit to the base station a plurality of copies of a data packet according to an associated sequence, the associated sequence defining a portion of the plurality of resources of the uplink channel  (Cao further discloses grant-free initial transmission and repetition on the uplink channel based on a sequence associated with the initial transmission in the sequence [i.e. a UE/mobile station becomes associated with a sequence based on the initial transmission] [paragraphs 0194-0196].)

	Cao fails to disclose a specific sequence. In the same field of endeavor, 242 discloses a specific sequence. (242 discloses the UE may be allocated by the gNB/base station a predetermined unique set of resources from a resource pool with partial or no overlap that are determined by the gNB/base station [page 2, section 2.2 and 2.3 – “quasi-orthogonal transmission pattern, QTP” and “Orthogonal Transmission Pattern” note the patterns are UE specific, as it contemplates fill orthogonality for type 1 transmissions which requires only 1 UE on each pattern and the partial orthogonality still has one pattern for each UE with overlap between the UEs; pages 5, section 2.4 – gNB determines and configures the patterns to the UE/mobile station, which are unique/UE-specific; see also pages 3-5, sections 2.3.1 and 2.3.2].)
	Therefore, since 242 discloses specific sequences, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the specific sequences of 242 with the system of Cao by having the base station determine multiple predetermined orthogonal or quasi-orthogonal UE/mobile station repetition specific sequences and send the specific sequences to respective the UEs/mobile stations, with the base station and UE storing the sequence in the respective second and first memory. The motive to combine is to improve throughput and reduce error rates by using orthogonal or quasi orthogonal sequences.

Regarding claim 16, Cao discloses 

a. a wireless communication method implemented by a base station (fig. 1, element 100), for establishing a latency-critical service with a plurality of mobile stations, (Cao discloses a ultra-reliable low latency communication system that is for latency critical communications for communication between a base station and mobile stations/user endpoints [“UE”] [paragraphs 0033-0034].)


b. each mobile station being configured to communicate with the base station via a contention-based multiple access uplink channel without prior reservation of resources, the uplink channel comprising a plurality of resources (Cao further discloses that the transmissions are in a contention based grant free uplink transmission without reservations on a multi-resource grant free uplink allocation [paragraph 0034-0035].)

c. wherein the method comprises associating each mobile station with a sequence defining a portion of the plurality of resources of the uplink channel  (Cao further discloses grant-free initial transmission and repetition on the uplink channel based on a sequence associated with the initial transmission in the sequence [i.e. a UE/mobile station becomes associated with a sequence based on the initial transmission] [paragraphs 0194-0196].)

c. receiving, from each mobile station, a plurality of copies of a data packet according to the associated sequence (Cao discloses that each UE/mobile station sends a transmission to the gNB/base station based on the assigned sequence, which receives it [paragraphs 0194-0196].)

d. decoding, for each mobile station, at least one resource according to the associated sequence (Cao discloses the base station decodes the UE uplink transmission in accordance with the sequence by combining repetitions until reception is successful [fig. 2, element 206; paragraphs 0040, 0064 and 0198-0199]. Cao discloses that the UE and the eNB have a respective first and second memory [paragraph 0040 and 0042].)

	Cao fails to disclose a specific sequence. In the same field of endeavor, 242 discloses a specific sequence. (242 discloses the UE may be allocated by the gNB/base station a predetermined unique set of resources from a resource pool with partial or no overlap that are determined by the gNB/base station [page 2, section 2.2 and 2.3 – “quasi-orthogonal transmission pattern, QTP” and “Orthogonal Transmission Pattern” note the patterns are UE specific, as it contemplates fill orthogonality for type 1 transmissions which requires only 1 UE on each pattern and the partial orthogonality still has one pattern for each UE with overlap between the UEs; pages 5, section 2.4 – gNB determines and configures the patterns to the UE/mobile station, which are unique/UE-specific; see also pages 3-5, sections 2.3.1 and 2.3.2].)
	Therefore, since 242 discloses specific sequences, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the specific sequences of 242 with the system of Cao by having the base station determine multiple predetermined orthogonal or quasi-orthogonal UE/mobile station repetition specific sequences and send the specific sequences to respective the UEs/mobile stations, with the base station and UE storing the sequence in the respective second and first memory. The motive to combine is to improve throughput and reduce error rates by using orthogonal or quasi orthogonal sequences.
Regarding claim 17, Cao as previously modified by 242 fails to disclose a sequence specific to each mobile station is determined according to a sequence determination method satisfying at least one condition in which there is only one resource in common between two sequences. In the same field of endeavor, another element of Cao discloses a sequence specific to each mobile station is determined according to a sequence determination method satisfying at least one condition in which there is only one resource in common between two sequences. (page 2, section 2.3 - Type-2: Quasi-orthogonal Transmission Pattern (QTP) – each pattern may have overlap with other patterns. The overlapping order N (i.e. overlap with at most N resources of other patterns) may be limited to a small value e.g. 1 or 2.])
	Therefore, since 242 discloses single overlap resource transmission sequences, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the single overlap of 242 with the system of Cao by having the base station/gNB determine and assign a single overlap associated sequence to each mobile station. The motive to combine is to minimize overlap and interference when not enough completely orthogonal sequences are available to have a non-orthogonal sequence for each UE/mobile station. 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao, et al. (US Pre Grant Publication No. 2018/0123765 A1) in view of R1-1702242 (“242”) (Author Unknown, Uplink grant free transmission for URLLC services, pages 1-7, 17 February 2017) as applied to claim 1 and further in view of Zhang, et al. (US Pre Grant Publication No. 2019/0069200 A1)

Regarding claim 4, Cao as modified by 242 fails to disclose the first base station is further configured to randomly determine the associated sequence of each mobile station. 
However, the system of Cao as modified by 242 does disclose a base system in which the method for determining the associated sequence of each mobile station is not exactly shown. (Note that in the following combination a different sense of the term “determining the associated sequence” is used than that used with other dependent claims such as dependent claim 5. That is, here “determining the associated sequence” is mapped to selecting/determining a particular sequence from among the set of sequences and assigning it to/associating it with a particular UE/mobile station. This is in contrast with, for example, dependent claim 5 where determining the sequence is actually determining the content, in terms of assigned time and/or frequency resources, of the sequence assigned to/associated with the terminal. Both of these approaches are consistent with the broadest reasonable interpretation of the term “determining the associated sequence”.) In the same field of endeavor, Zhang discloses a known improvement to systems that must determine an associated sequence used for transmission comprising randomly determining the associated sequences used by devices. (The system of Zhang discloses that a sequence of resources used for repetition transmission comes from a pool of possible resource sequences [paragraphs 0069-0071] and may be selected randomly [paragraph 0089].) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the random sequence selection of Zhang to the system of Cao as modified by 242 by having the base station/gNB randomly determine the sequence for the mobile satation/UE from the pool of resource sequences of Cao as modified by 242 to improve efficiency and reduce memory overhead at the gNB/base station by not needing to track already assigned pools or use a complex algorithm to determine assignment. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao, et al. (US Pre Grant Publication No. 2018/0123765 A1) in view of R1-1702242 (“242”) (Author Unknown, Uplink grant free transmission for URLLC services, pages 1-7, 17 February 2017) as applied to claims XXX and further in view of Hosseini, et al. (US Pre Grant Publication No. 2019/0200352  A1; note also 62/609,266 [“266”].)

Regarding claim 8, Cao discloses each mobile station is further configured to carry out the transmission of the plurality of copies of the data packet within a plurality of time intervals having a predetermined duration. (Cao discloses each mobile station is configured with a value of K that defines the maximum repetition duration/predefined duration that is allowed [paragraph 0199].)
Cao fails to disclose each mobile station is further configured to define an acyclic transmission time. In the same field of endeavor, 242 discloses each mobile station is further configured to define an acyclic transmission time. (242 discloses that irregular [i.e. acyclic/quasi periodic] patterns may be used for UE/mobile station repetitions [page 3, section 2.3.2 – “Similar to the frequency patterns, the time patterns may be orthogonal and quasi-orthogonal. Considering the SPS-like configuration, the regular patterns may be characterized by a period and offset. In order to obtain quasi-periodic patterns, multiple SPS configurations with different time occasions or other.])
Therefore, since 242 discloses acyclic/quasi periodic sequences, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the acyclic sequences of 242 with the system of Cao by assigning acyclic/quasi periodic sequences to the mobile station with a predetermined maximum duration of the sequence defined by K. The motive to combine is to allow more possible combinations of sequences to allow for better quasi-orthogonality and reduced interference. 
Cao as modified by 242 fails to disclose and the first base station is further configured to store the data packets received over all resources of the uplink channel, and perform the decoding, within a current time interval, based on the data packets received during the predetermined duration preceding the current time interval. 
However, the system of Cao as modified by 242 does disclose a base system in which the base station will receive grant-free packets transmitted during a predetermined duration and will have to perform combining of the received repetitions (see the independent claim and the discussion, supra).
In the same field of endeavor, Hosseini discloses a known improvement to systems that must perform combining over predetermined duration when particulars of transmission an unknown because the transmitter uses grant-free transmissions comprising storing all resources on the channel and performing blind decoding until the transmission is detected (The receiving device attempts to decode transmissions from all possible offsets within the transmission window using blind decoding over a predetermined window length proceeding the decoding , requiring storage of all resources of the received channel [paragraphs 0141-0144, 148; note also 266 paragraphs 0096-0099, 103].)
Therefore, since Hosseini discloses window based blind decoding for unscheduled grant-free transmissions, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the blind decoding technique of Hosseini to the system of Zhang by using blind decoding over a predetermined window length/duration proceeding a current time interval, with the current time interval representing the time needed to perform the blind decoding attempts to produce the predictable results of a blind decoder that allows for detection of repetitions in the predetermined duration/window length to allow for repetition combining with unknown transmission location for improved reliability even with grant-free transmission. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao, et al. (US Pre Grant Publication No. 2018/0123765 A1) in view of Interdonato, et al. (G. Interdonato, S. Pfletschinger, F. Vazquez-Gallego, J. Alonso-Zarate, G. Araniti, Intra-Slot Interference Cancellation for Collision Resolution in Irregular Repetition Slotted ALOHA, pages 1-6, 2015).

Regarding claim 11, Cao as modified by 242 fails to disclose the first base station is further configured to apply a successive interference cancellation technique according to the associated sequence, after decoding. 
However, Cao does disclose a base system in which multiple signal repetitions are received with one or more collisions occurring due to the imperfect orthogonality of the sequences (page 2, section 2.2 and 2.3 – “quasi-orthogonal transmission pattern, QTP”)
In the same field of endeavor, Interdonato discloses a known improvement for systems involving multiple transmissions of the same data with one or more collisions comprising using successive interference cancellation to cancel out the collisions. (Interdonato discloses the use of successive interference cancellation [“SIC”] to allow the combining of a transmission with a collision with subsequent transmissions of the same data [pages 3-4, section III, in particular the first and second paragraph].)
Therefore, since the system of Interdonato discloses the use of SIC on collided transmissions and retransmissions to maximize probability of successful decoding, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention of the invention to apply the SIC cancellation of  Interdonato to the system of Caoby to produce the predictable result of using SIC to cancel out interference from collisions in the original transmission or repletion of Cao as modified by 242 caused by the imperfect orthogonality of the transmission by performing SIC on the sequence of received transmissions from each UE to allow for SIC to maximize the probability of successful decoding. 


Allowable Subject Matter

Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6, the prior art fails to teach, suggest or disclose the system is further configured such that, during a transfer of the uplink channel between the first base station and the second base station, for at least one mobile station, the first base station is further configured to transmit the associated sequence of the mobile station to the second base station. That is, no art in which a sequence such as that used in the system of Cao as modified by 242 is transmitted at a handover could be located. Furthermore, it is not clear why this information would be sent in a handover to a new base station/gNB, as in the system of Cao as modified by 242 the assignment of the sequences is guaranteed as quasi-orthogonal by the assigning base station/gNB and the same sequence would not necessarily meet the orthogonality criterion at an adjacent base station (or might even already be in use) and would need to be re-assigned by the target base station/gNB. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.  
Regarding claim 18, the prior art fails to teach, suggest or disclose the sequence determination method determines  a number n1*n2 of sequences by combining a first set of sequences n1 comprising s resources selected from a number m=n/k of resources and satisfying the condition in which there is only one resource in common between two sequences, with a second set of sequences n2=k*k comprising s resources among a number k*s of resources in order to construct sequences comprising s resources among n resources, where k is a number prime greater than or equal to s−1. That is looking to the art of record, this method of selecting sequences is not taught. Looking to other art, the closest prior art is that of Nakayama, et al. (US Pre Grant Publication No. 2019/0165983) which teaches the use of prime numbers in the generation of will-known Zadoff-Chu sequences, but it does not teach the technique claimed here. Furthermore, no other art teaching this element could be located. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. R1-1802118 (Author Unknown, Remaining essential issues on grant free, pages 1-3, 2 March 2018) – disclosing a K repetition scheme for uplink transmissions

b. Shimezawa, et al. (US Pre Grant Publication No. 2020/0146026) – disclosing each terminal in a NOMA system associated with a different uplink transmission pattern (paragraph 0131).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466